Opinion by
Judge DiSalle,
This is an appeal by the County of Allegheny from a jury award in a condemnation case. A Board of Viewers awarded John Eangos, the condemnee, $296,-500.00. Following his appeal to the Court of Common Pleas of Allegheny County, a jury awarded him $575,000.00. The County moved for a new trial or, in the alternative, judgment n.o.v. Following a hearing before the court en banc, the County’s motion was dismissed, and it appealed to this Court. We affirm on the basis of Judge Wekselman’s comprehensive opinion dated January 4, 1978, which can be found at No. 1500 July Term, 1970, of the Civil Division of the Court of Common Pleas of Allegheny County.
*253Order
And Now, this 14th day of December, 1978, the order of the Court of Common Pleas of Allegheny dated January 4, 1978, is hereby affirmed on the opinion of the lower court which can be found at No. 1500 July Term, 1970, of the Civil Division of the Court of Common Pleas of Allegheny County.